On behalf of the Nigerian delegation, I
congratulate you. Sir, on your election as President of the United Nations General Assembly at its forty-seventh session. Your election is testimony to your sterling qualities as a statesman and a diplomat.
I wish also to pay tribute to your distinguished predecessor.
His Excellency Mr. Samir Shihabi of the Kingdom of Saudi Arabia, for the outstanding manner in which he steered the affairs of the General Assembly during its forty-sixth session.
I wish to express on behalf of President Babangida, the Government and the people of Nigeria our appreciation to the many delegations which sent us messages of condolence following the loss of lives resulting from the tragic plane crash near Lagos.
I should also like to take this opportunity to commend Mr. Boutros Boutros-Ghali for the admirable manner in which he has been performing his duties as Secretary-General of the United Nations. I am confident that Mr. Boutros-Ghali, an accomplished diplomat, a distinguished statesman and a scholar of repute, will remain true to the worthy ideals of our Organization and bring his versatile experience to bear on the crucial issues confronting the international community.
Nigeria welcomes the new Members of our Organization. Their participation will enrich our discussions and strengthen international legitimacy and the rule of law.
I should also like to take this opportunity to inform the Assembly that in January 1993 Nigeria will complete its transition to democracy with the handing over of power to an elected Government. As you are aware, elected governments at the local and state levels are already in place. Elections to  the Senate and the House of Representatives have also been concluded. Our untiring efforts to evolving a democratic arrangement suited to our environment reflect our commitment to pluralism and dialog.
In no other period in this century has there been greater hope for global peace and security than now. The end of the cold war, the noteworthy efforts in the field of nuclear disarmament and the ever-widening circle of democracy all promise to create an international environment that is more conducive to the attainment of international peace and security.
However, many problems still threaten our quest for global peace, cooperation and development. In some parts of the world, political conflicts have degenerated into violence. We are also witnessing the resurgence of long-dormant ethnic and boundary disputes in Europe. Indeed, no region of the world today is spared the scourge of war. These wars have drained states and the international community of resources that could have been used for development. 
Africa, in particular, has experienced severe and persistent strife, especially in Sudan, Western Sahara, Somalia, Liberia and Rwanda. These conflicts have caused untold hardship, economic dislocation and a massive refugee burden. In addition, the conflicts have worsened Africa's weak economic condition and made more distant our hope for growth and development.
In accordance with its obligations under the Charters of the Organization of African Unity and the United Nations, Africa has continued to make efforts to settle these conflicts. Nigeria, for instance, hosted a peace conference on Sudan in May 1992 and also undertook a mission to Somalia to urge the various factions to resolve their differences peacefully. In Liberia/ we continue to work through the Economic Community of West African States (ECOWAS) in search of peace. We remain, as ever, committed to the restoration of lasting peace in that country. The ECOWAS Cease-fire Monitoring Group (ECOMOG) is an admirable example of regional arrangements recommended under Chapter VIII of the United Nations Charter. It should not be allowed to fail. We appeal to all the parties in Liberia to cooperate with ECOWAS in implementing the agreements reached so far. The international community, particularly the United Nations, should complement our regional peace-keeping and peacemaking efforts through greater involvement and increased humanitarian assistance.
The situation in Western Sahara continues to be a source of great concern. We commend the efforts of the Secretary-General to revive the stalled peace process. Nigeria believes strongly that the joint peace plan of the United Nations and the Organization for African Unity provides the best framework for ensuring peace while safeguarding the right to self-determination of the people of Western Sahara.
In response to pressures from the international community, change is indeed taking place in South Africa, and we welcome it. However, the difficulties in maintaining the momentum of the Convention for a Democratic South Africa (CODESA) talks give serious cause for concern. We urge the South African Government to intensify efforts to ensure an environment conducive to completing the transition to a non-racial democratic South Africa. The threat
to CODESA by anti-democratic forces must not be allowed to succeed.
But more importantly, and as a measure of its commitment to democratic rule, the South African Government should agree to the immediate establishment of an interim government of national unity that will supervise the transition to a democratic order. The role of the United Nations remains crucial in this process. That is why we welcome the dispatch of United Nations observers to South Africa. He call on the Organization to increase the number of observers to enable them to oversee the transition more effectively.
The Nigerian Government applauds the recent efforts to advance the peace process in the Middle East. The present international climate is conducive to negotiation and compromise. He urge all parties to the Middle East conflict to take advantage of this momentous period in history to find a just and lasting solution to all aspects of the conflict. Such a lasting peace can be built only on a foundation that assures justice for all and the peaceful coexistence of all States in the Middle East, in accordance with Security Council resolutions 242 (1967) and 338 (1973).
For the past few months the people of what was formerly Yugoslavia have not known peace. The parties to the conflict should heed the appeal of the international community by respecting cease-fire agreements and by resolving their differences through negotiations. They owe their people and us all the sacred duty of achieving peace.
There cannot be security in our world so long as nuclear and other weapons of mass destruction exist. As the United Nations begins discussion on extending the non-proliferation Treaty, all nations should place at the fore of that debate the objective of achieving a comprehensive nuclear-test ban.
The chemical weapons Convention, which was recently concluded, represents a
significant milestone in the history of disarmament. Nigeria will sign the Convention and urges all States to do the same.
As the Assembly is aware. Member States spend over $1 trillion annually on armaments. This huge expenditure is no longer necessary as States move to an era of cooperation and peace. Expenditure on armaments should be sharply reduced in order to divert resources from this sector to development programs world wide.
The economies of African States continue to be depressed by the debt burden, unfavorable commodity prices, net outflow of resources and protectionist trade policies. There is need for new funds to be injected into Africa to reverse the continent's economic decline. He acknowledge that our economic recovery and development depends primarily on the policies pursued by African Governments. However, the success of such policies rests in part on the fairness of the international economic system and the transfer to African States of adequate resources to enhance our growth-oriented policies.
The Rio Summit in our view was a success. The effective implementation of Agenda 21 programs depends on the provision of financial resources to match the commitments. While we appreciate the support of the international community on the questions of desertification and drought, which are causing extensive environmental degradation in Africa, we appeal to all Member States fully to support the setting up of an intergovernmental negotiating committee to prepare an international convention on desertification. We also expect that the composition of a commission on sustainable development will be finalized at this session of the General Assembly.
At its summit meeting in January this year, the Security Council reoriented itself to pursue the objective of preventive diplomacy, of peacemaking and peace-keeping within the ambit of its responsibility. The Secretary-General has now produced a report entitled "An Agenda for Peace" with far-reaching implications for our Organization. My delegation notes with appreciation the recommendations contained in that report, especially with respect to the role of regional and subregional arrangements in promoting international peace.
Almost half a century ago the United Nations had 51 Members. The Membership has now grown to 179. The Security Council, which is vested with the primary responsibility of dealing with issues of international peace and security, has maintained its permanent membership of five. In his address to the General Assembly at its forty-sixth session, the President of Nigeria, then in his capacity as Chairman of the Organization of African Unity, said: "The limitation of the permanent membership to the present five has become both anachronistic and unrepresentative.
The composition of the permanent membership of the Security Council represents three out of five regions. Seen in the North-South context, four of its members come from the North. In addition, new demands on the issue have emerged with the recent changes in the international system. The parameters of democracy as well as size and role within the global system have become relevant criteria for adjudging the issue of representation.
The need to increase the number of permanent seats in the Security Council is in our view an idea whose time has come. Therefore, it should be a matter of principle for the international community that Africa must not continue to be a region without representation in the permanent membership of the Security Council. Nigeria, the most populous African nation, with the largest economic potential and its proven commitment to the cause of world
peace and security, possesses the qualifications to fulfill Africa's aspirations in this regard.
Let me seize this opportunity to place on record our appreciation for the courage of the Secretary-General in drawing the attention of the international community to the situation in Somalia. Since then events have shown that that courage was not misplaced. In the same vein, we expect that the Secretary-General will ensure that Africans are adequately represented in the upper echelons of the United Nations Secretariat.
As we approach the fiftieth anniversary of the founding of the Organization, let us rededicate ourselves to the ideals enshrined in the Charter. The gains manifested in the political and security fields in recent times must be matched by corresponding gains in the economic and social fields. For this to materialize, we must strengthen international cooperation in tackling the economic and social challenges facing our world. My delegation looks forward to the crystallization of such cooperation. He must therefore resolve to eradicate poverty, ignorance and disease; promote and protect human rights in all their facets; prevent the degradation of the environment; eliminate war as an instrument of State policy; and, above all, promote a virile, efficient and democratic United Nations. 




